Citation Nr: 1235098	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of a right ear cyst.

3.  Entitlement to an initial evaluation in excess of 10 percent for right ear tinnitus.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at RO hearings in January and October 2007.  Transcripts of those hearings are associated with the claims file.  

The instant issues were remanded in December 2008 and April 2011.  They are returned to the Board for appellate consideration.

The issues of entitlement to service connection for residuals of a right ear cyst and a higher initial rating for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability was not manifest in service or within one year following discharge, and is unrelated to service or to service-connected disability.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Bilateral hearing loss disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2005 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In February 2008 the Veteran was informed of the manner in which VA determines disability ratings and effective dates.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, service treatment records, VA treatment records, and private records have been obtained and associated with the record.  VA audiological examinations were conducted.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examinations.  In any event, review of the record reflects that the Veteran has otherwise reported the impact of his hearing loss on his occupational functioning.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the Veteran also was afforded two hearings before RO personnel during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, RO personnel fully explained the issue on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
  
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310  in effect before the change, which is more favorable to the claimant. 

Service incurrence or aggravation of diseases of the central nervous system, to include hearing loss disability, may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hearing loss.  A March 1964 record does show that the Veteran underwent excision of a cyst behind his right ear.  

Audiometric testing conducted in February 1965 revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
(15) 30
(10) 20
(15) 25
Not tested
(40) 55

Left
(0) 10
(0) 10
(5) 15
Not tested
(20) 25


At that time, the Veteran was noted to be suffering from otitis externa.  

Subsequent February 1965 audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
(20) 25
(10) 20
(10) 20
Not tested
(30) 45

Left
(0) 10
(0) 10
(0) 10
Not tested
(5) 20


The provider indicated that the Veteran's hearing was "OK" and that the infection had cleared.  

On separation physical examination in August 1965, the Veteran endorsed ear, nose, or throat trouble.  He specified that he had experienced otitis externa and that he had no current complaint.  Audiometric testing revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000

Right
(0) 15
(0) 10
(0) 10
Not tested
(0) 15

Left
(-5) 10
(0) 10
(0) 10
Not tested
(0) 15


[NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures not in parentheses.]  

The August 1965 examiner did not note any defect in the Veteran's hearing acuity; rather, the summary of defects and diagnoses reflected "none."  The Veteran was deemed to be qualified for separation from service.

The Veteran initially sought service connection for bilateral hearing loss disability in October 2000.  He stated that the disability began in January 1964 at Fort Lee, Virginia.  He indicated that he received treatment for his right ear at that duty station.  

The results of private testing conducted in August 2003 indicate mild to moderate mixed hearing loss on the right and mild to moderate sensorineural hearing loss on the left.  Discrimination ability was excellent bilaterally.  The provider noted that impedance findings indicated Eustachian tube dysfunction on the right and relatively normal middle ear function on the left.  

The Veteran received VA treatment for otitis externa in October 2005.

A September 2006 VA treatment record reflects a diagnosis of moderately severe sensorineural hearing loss on the left and mild to severe mixed hearing loss on the right.  

At his January 2007 hearing, the Veteran testified that he had been diagnosed with hearing loss several years previously.  He stated that a VA physician had told him that his hearing loss might be related to noise in service.  He related that he was exposed to exploding mines in service.  He noted that in post-service employment, he used hearing protection.  

At his October 2007 hearing, the Veteran indicated that during an infiltration course, mines on either side of him exploded.  

On VA examination in March 2009 the Veteran's history was reviewed.  He reported that he had most difficulty with occupational functioning and daily activities.  He indicated that he had been exposed to guns and live fire in service.  He also reported recent tympanostomy and placement of ventilation tubes.  He related that he had experienced recurrent ear infections since 1964.  The examiner noted that separation examination in 1965 revealed normal hearing for both ears.  Puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
25
30
30
50
75

Left
20
25
30
60
80


Following testing, the diagnosis was mild to severe mixed hearing loss on the right with abnormal middle ear function, and mild to severe mixed hearing loss with abnormal middle ear function in the left.  The audiologist did not provide an opinion regarding the etiology of the Veteran's hearing loss disability.  

In January 2010 the examiner reviewed the claims file.  She noted that a mild hearing loss was noted in the Veteran's right ear in February 1965, but that subsequent August 1965 separation examination indicated bilateral normal hearing.  She concluded that there was no substantive evidence that hearing loss occurred in service.  She pointed to the separation examination which indicated normal hearing bilaterally and noted that the first evidence of hearing loss was noted in 2002, 37 years following service.  She also concluded that the Veteran's hearing loss was not related to otitis externa.  

An ear disease examiner opined in January 2010 that the Veteran's hearing loss was caused by his age and abnormal middle ear function secondary to Eustachian tube insufficiency, and not by service.

An additional VA audiological examination was carried out in July 2011.  The Veteran reported military noise exposure for two years and subsequent occupational noise exposure in a factory for 32 years.  He reported that he used ear protection in his factory job.  Following examination, the examiner noted that the Veteran had bilateral normal hearing on separation from service, even after exposure to short duration high level intensity noise for two years.  He indicated that the Veteran presented with a long history of middle ear pathology including typmpanoplasty in 2009.  He concluded that the Veteran's hearing loss was the result of a middle ear component (at least for the right ear) and the normal aging process.  He opined that the current hearing loss was less likely as not the result of service. 

Having carefully reviewed the record, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following separation from service.  The service treatment records do reflect treatment for otitis externa, and concurrent decibel loss on the right.  However, on separation examination, the Veteran's hearing was within normal limits bilaterally.  The first post-service indication of complaints relating hearing loss dates to 2000, when the Veteran submitted his claim of entitlement to service connection.  At that time, he stated that his hearing loss began in 1964; however, he has identified no evidence that might show abnormal findings pertaining to his hearing acuity or complaints of difficulty hearing prior to 2000.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this particular case, the Board notes that service treatment records reflect temporary, acute instances of decibel loss accompanying episodes of otitis externa, a chronic disability that manifested in service and for which service connection is in effect today.  The record also reflects that, after service, the Veteran worked for decades in an occupation that exposed him to loud noises.  The Board believes that these factors complicate the question of whether the Veteran's current chronic bilateral hearing loss is related to service, and render the opinion of competent health care specialists far more probative than the Veteran's lay recollections.  In particular, the Board notes the opinions of the competent VA audiologists who conducted examinations in March 2009 and July 2011 concluded that bilateral hearing loss was not related to service, and the VA physician who indicated in January 2010 that hearing loss was caused by the Veteran's age and abnormal middle ear function secondary to Eustachian tube insufficiency, and not the Veteran's service.  Each provider discussed the pertinent evidence.  The audiologists noted an absence of complaints or findings suggesting chronic hearing loss in service, and all examiners noted the Veteran's nonservice-connected middle ear pathology.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post service records, the examiners were unable to link the Veteran's hearing loss disability to service.  These examiners provided reasoned opinions, based on complete review of the record, interview, and examination.  

In assigning high probative value to the examiners' conclusions, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file, obtained histories from the Veteran, and conducted complete examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA examiners' conclusions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For purposes of establishing secondary service connection, there is post-service medical evidence of otitis externa for which the Veteran is in receipt of service connection.  In addition, as discussed, there are treatment records associated with the file suggesting demonstrating that episodes of otitis media could be accompanied by temporary decibel loss.  However, despite his contentions, the Veteran has neither produced nor identified evidence showing that his service-connected otitis externa either caused or aggravated the current, chronic bilateral hearing loss disability.  On the other hand, the January 2010 VA examiner concluded that the Veteran's chronic hearing loss disability was not related to otitis externa.  An ear disease examiner opined in January 2010 that the Veteran's mixed type hearing loss was caused by age and abnormal middle ear function secondary to Eustachian tube insufficiency, and was not caused or aggravated by otitis externa.  At that time, the examiner also specified that mild chronic otitis externa was as likely as not caused by service, which demonstrates that he was well aware of the Veteran's history of otitis externa since service.  However, he did not indicate a relationship between service and the findings pertaining to middle ear dysfunction.  Finally, the July 2011 examiner noted that the Veteran presented with a long history of middle ear pathology and concluded that hearing loss was the result of that middle ear component and the normal aging process.  In essence, the VA examiners indicate that while otitis externa is related to service, the Veteran's current bilateral hearing loss disability is related to middle ear pathology and not to service or the service-connected bilateral otitis externa.  In so doing, they provided opinions that were based on complete review of the record, interview, and examination.  

Regarding the question of secondary service connection, the Board assigns high probative value to these opinions.  As noted, the examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.  Absent competent evidence showing that bilateral hearing loss disability is related to the Veteran's otitis externa, service connection on a secondary basis must be denied. 

Absent reliable lay or medical evidence relating this claimed disability to service or to a service-connected disability, and in consideration of the VA examiners' opinions discussed above, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

In its April 2011 remand, the Board directed that a VA examination be conducted to address the presence of any right ear cyst residuals and their etiology.  In July 2011, a VA physician noted that the Veteran had undergone excision of a cyst on his right ear lobe in 2004.  He did not address service treatment records showing that a cyst was removed from behind the Veteran's right ear in service, or discuss whether that cyst is related to any subsequent lesions on that ear.  It is unclear whether the physician was aware of the treatment conducted during service, and if evidence of such would affect his conclusions.  The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, it is not clear whether the examiner conducted a complete review of the Veteran's service treatment records.  Accordingly, an additional examination should be conducted. 

The Board also notes that service connection for right ear tinnitus was granted via a May 2012 rating decision; an evaluation of 10 percent was assigned.  In July 2012 the Veteran disagreed with the assigned evaluation.  The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issue of a higher initial evaluation for tinnitus must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).
  
In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine whether there are residuals of the right ear cyst noted in service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there are residuals of the in-service cyst excision, to include scarring.  As to any disability or residuals identified on examination, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current disability is related to any disease or injury (to include cyst excision) in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Issue the appellant a Statement of the Case on the issue of entitlement to a higher initial evaluation for tinnitus pursuant to 38 C.F.R. § 19.26 (2011).

5.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


